Name: Commission Regulation (EC) No 639/1999 of 25 March 1999 concerning the authorisation of a new additive in feedingstuffs
 Type: Regulation
 Subject Matter: chemistry;  food technology;  agricultural activity;  iron, steel and other metal industries;  health
 Date Published: nan

 Important legal notice|31999R0639Commission Regulation (EC) No 639/1999 of 25 March 1999 concerning the authorisation of a new additive in feedingstuffs Official Journal L 082 , 26/03/1999 P. 0006 - 0007 Special edition in Czech Chapter 3 Volume 25 P. 77 - 78 Special edition in Estonian Chapter 3 Volume 25 P. 77 - 78 Special edition in Hungarian Chapter 3 Volume 25 P. 77 - 78 Special edition in Lithuanian Chapter 3 Volume 25 P. 77 - 78 Special edition in Latvian Chapter 3 Volume 25 P. 77 - 78 Special edition in Maltese Chapter 3 Volume 25 P. 77 - 78 Special edition in Polish Chapter 3 Volume 25 P. 77 - 78 Special edition in Slovakian Chapter 3 Volume 25 P. 77 - 78 Special edition in Slovenian Chapter 3 Volume 25 P. 77 - 78Commission Regulation (EC) No 639/1999of 25 March 1999concerning the authorisation of a new additive in feedingstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs [1], as last amended by Commission Regulation (EC) No 45/1999 [2], and in particular Articles 9j and 3 thereof,Whereas Directive 70/524/EEC provides that new additives or uses of additives may be authorised, taking account of advances in scientific and technical knowledge;Whereas a new additive belonging to the group "Trace elements", and more specifically to the element "Copper-Cu" has been tested successfully in some Member States; whereas the new additive should be provisionally authorised;Whereas a provisional authorisation of new additives or uses of additives may be given if, at the level permitted in feedingstuffs, it does not adversely affect human or animal health or the environment, nor harm the consumer by altering the characteristics of livestock product, if its presence in feedingstuffs can be controlled, and it is reasonable to assume, in view of the available results, that it has a favourable effect on the characteristics of those feedingstuffs or on livestock production when incorporated in such feedingstuffs;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Feedingstuffs,HAS ADOPTED THIS REGULATION:Article 1The substance "copper-lysine sulphate", belonging to the group of "trace elements", element E4 "Copper-Cu", may be authorised in accordance with Directive 70/524/EEC as an additive in feedingstuffs under the conditions laid down in the Annex to this Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 April 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 March 1999.For the CommissionFranz FischlerMember of the Commission[1] OJ L 270, 14. 12. 1970, p. 1.[2] OJ L 6, 12. 1. 1999, p. 3.--------------------------------------------------ANNEXEC No | Element | Additive | Chemical formula | Maximum content of the element in mg/kg of the complete feedingstuff | Other provisions | Duration of authorisation |E4 | Copper-Cu | Copper-lysine sulphate | Cu(C6H13N2O2)2.SO4 | Pigs for fattening: in Member States where the mean density of the porcine population is equal to or higher than 175 pigs per 100 ha of utilizable agricultural land:up to 16 weeks: 175 (total)in Member States where the mean density of the porcine population is lower than 175 pigs per 100 ha of utilizable agricultural land:up to 16 weeks: 175 (total) | Not more than 50 mg/kg of copper in the complete feedingstuff may come from copper-lysine sulphate. | 30.9.1999 |Pigs for fattening: in Member States where the mean density of the porcine population is equal to or higher than 175 pigs per 100 ha of utilizable agricultural land:from 17th week up to slaughter: 35 (total)in Member States where the mean density of the porcine population is lower than 175 pigs per 100 ha of utilizable agricultural land:from 17th week up to six months: 100 (total)over six months up to slaughter: 35 (total)Breeding pigs: 35 (total) Other species or categories of animals, with the exception of calves prior to the start of rumination and sheep: 35 (total) | Not more than 25 mg/kg of copper in the complete feedingstuff may come from copper-lysine sulphate. | 30.9.1999 |--------------------------------------------------